 

JUL 9 2019

UNITED STATES DISTRICT COURT Clerk, U s District Coun
DISTRICT OF MONTANA Bilings
BILLINGS DIVISION
CV-19-53-BLG-SPW-TJC

JEANNE MAJUSIAK,

Plaintiff, ORDER
VS.
ALLSTATE FIRE AND
CASUALTY INSURANCE
COMPANY,

Defendant.

 

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS HEREBY ORDERED:

1. | The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate

Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).
3. The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

DATED this 9th day of July, 2019.

pLhumees £2 Lela

SUSAN P. WATTERS
United States District Judge
